     Case 4:20-mj-00488-BJ Document 10 Filed 09/18/20            Page 1 of 3 PageID 27



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                FORT WORTH DIVISION

UNITED STATES OF AMERICA

v.                                                  No. 4:20-MJ-488

ERIC PRESCOTT KAY

              SECOND JOINT MOTION TO CONTINUE TIME TO INDICT

        The Government and the Defendant, Eric Prescott Kay, jointly request this

Honorable Court to continue the time upon which an indictment must be filed for this

particular case.

        (1)     The Government filed a criminal complaint against Eric Prescott Kay on

                July 30, 2020, alleging a violation of 21 U.S.C. § 846.

        (2)     Defendant Kay initially appeared before the Honorable Jeffrey L. Cureton

                on August 7, 2020.

        (3)     Under the Speedy Trial Act, 18 U.S.C. § 3161(b), an indictment must be

                returned on the instant charge “within thirty days from the date on which

                [the Defendant] was arrested or served with a summons in connection with

                such charges.” The original deadline for an indictment to be returned on

                the instant charge fell on or about September 6, 2020, taking into account

                any excludable time, pursuant to 18 U.S.C. § 3161(h)(1)(H), and Federal

                Rule 45(a).


Second Joint Motion to
Continue Time to Indict - Page 1
   Case 4:20-mj-00488-BJ Document 10 Filed 09/18/20              Page 2 of 3 PageID 28



        (4)     On August 28, 2020, the Court continued the presentation of the

                Defendant’s case to the Grand Jury until September 24, 2020, on the

                parties’ joint motion. (Dkt. Nos. 8, 9.)

        (5)     The parties request that the Court again continue presentation of the

                defendant’s case to the Grand Jury until October 22, 2020. Both parties

                have been in communication during this most recent extension period, but

                due to the defendant’s residence in California, communications are more

                time-consuming and require additional levels of coordination. Both parties

                continue to believe that with additional time in which to gather information

                about the defendant and the circumstances surrounding the events leading

                to the pending case, a plea agreement may be reached, thus negating the

                need for an indictment, or the parties might be in a better position to move

                forward with the case in the most efficient manner. The additional time

                will allow the parties an opportunity to further review evidence and

                communicate regarding the evidence and pending case.

        (6)     Therefore, the granting of this continuance would be in the interest of

                judicial economy. Both parties further believe that a continuance would

                serve the ends of justice and would outweigh the interest of the public in a

                speedy trial. See 18 U.S.C. § 3161(h)(7)(A).

        (7)     This request is not made in effort to unduly delay the proceedings, but


Second Joint Motion to
Continue Time to Indict - Page 2
   Case 4:20-mj-00488-BJ Document 10 Filed 09/18/20               Page 3 of 3 PageID 29



                rather to insure that justice is achieved. The parties both believe that a

                failure to grant the requested continuance would deny the parties the time

                necessary for effective preparation, taking into account the exercise of due

                diligence. See 18 U.S.C. § 3161(h)(7)(B)(iv). As such, return of the

                indictment within the normal 30-day period could result in a miscarriage of

                justice. See 18 U.S.C. § 3161(h)(7)(B)(I).

        (8)     For the foregoing reasons, the parties request that this Honorable Court

                continue the time upon which an indictment must be filed until on or about

                October 22, 2020.

                                             Respectfully submitted,


                                             ERIN NEALY COX
                                             UNITED STATES ATTORNEY

                                             s/ Lindsey Beran
                                             LINDSEY BERAN
                                             Assistant United States Attorney
                                             Texas State Bar No. 24051767
                                             1100 Commerce Street
                                             Suite 300
                                             Dallas, Texas 75242
                                             214.659.8600
                                             lindsey.beran@usdoj.gov


AGREED TO BY:

s/ Lindsey Beran                             s/ Reagan Wynn
LINDSEY BERAN                                REAGAN WYNN
Assistant United States Attorney             Attorney for Defendant

Second Joint Motion to
Continue Time to Indict - Page 3
